Citation Nr: 1139337	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for uveitis, including secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).

Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show (1) the Veteran has the claimed disability and (2) that it was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


When determining whether service connection is warranted, all potential theories of entitlement, direct, presumptive, and secondary must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

The Veteran's low back disability (degenerative disc disease (DDD) with bilateral spondylosis and resultant grade 1 anterolisthesis) was caused by injuries he sustained in a motor vehicle accident during service.  It is rated as 40-percent disabling.  

In an August 1993 VA progress note, the Veteran complained that it felt like there was something in his eyes.  A notation was made to chart history of uveitis, questionable etiology.  

A VA rheumatology progress note dated in August 2001 indicates a then recent evaluation for ankylosing spondylitis had resulted in a positive HLA-B27 test, but negative FANA, SS-a, and SS-b.  Interpretation of a nuclear medicine bone scan was not suggestive of ankylosing spondylitis.  The work up was found to have been negative for ankylosing spondylitis.  The pertinent diagnosis was uveitis, status post iridotomy.  That same month, the Veteran requested service connection for uveitis, contending it is due to the trauma in service and consequent chronic pain from his service-connected low back disability.

An October 2002 rating decision denied service connection for uveitis, including as secondary to the service connection low back disability.  In March 2003, in response, the Veteran filed a timely notice of disagreement (NOD).  In April 2003, he was informed that he had 60 days from the date of that letter to elect whether he wanted to have his case tried by the traditional appeal process or instead by a Decision Review Officer (DRO).  If he did not respond within 60 days, his claim would be reviewed via the traditional appeal process.  He did not respond within 60 days so his claim was reviewed via the traditional appeal process.  The RO sent him a statement of the case (SOC) in June 2003.  He did not then perfect his appeal of this claim to the Board by also submitting a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  In August 2003, he requested that his claim be reviewed by a DRO.  But as the request was untimely, he was not provided this review.

Since he did not timely appeal the RO s decision, it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2011).  Furthermore, because he did not appeal that decision, this, in turn, means there must be new and material evidence during the years since to reopen this claim for uveitis and warrant further consideration of this claim on its underlying merits, i.e., on a de novo basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Veteran filed a petition to reopen this claim in April 2007.  In May 2007, the RO sent him a notice regarding what evidence was needed to reopen this claim, including on the premise that it is secondary to his service-connected low back disability.  The August 2007 RO decision at issue denied his petition to reopen this claim, and this appeal ensued.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the Veterans Claims Assistance Act (VCAA) notice requirements in regard to new and material evidence claims require that VA send a specific notice letter to the claimant that:  (1) notifies him of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2011), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  In the May 2007 notice mentioned, the RO merely stated that the Veteran's claim was previously denied because the disability was "not service connected, not secondary."  Therefore, he has not been provided the type of notice contemplated by Kent.

Also, in his March 2003 statement, the Veteran claimed that VA physicians at the VA Medical Center (VAMC) in Memphis, Tennessee, had informed him that his uveitis was a direct result of his service-connected low back disability.  Uveitis treatment records were obtained from the Memphis VAMC, but they do not convey the opinion proffered that the Veteran's uveitis was caused or aggravated by his service-connected low back disability.  The connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence of the type needed to substantiate this claim.  See Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  This supporting opinion is crucial to this claim because supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The only pertinent medical nexus evidence currently in the file is the opinion of the VA eye examiner that evaluated the Veteran in August 2002.  That examiner indicated the Veteran's uveitis is not traumatic in origin and unrelated to his motor vehicle accident in service and service-connected low back disability.  The Veteran therefore should be apprised that he should obtain and submit (or provide sufficient information so VA can obtain for him) the alleged opinion of the doctor who purportedly has indicated the uveitis was caused or aggravated by the motor vehicle accident in service and consequent service-connected low back disability.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, to comply with Kent, this additional notice letter must describe the requirements for establishing his entitlement to service connection for uveitis on direct and secondary bases, discuss what would constitute new and material evidence to reopen this previously denied and unappealed claim, and describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of this claim.

2.  Also ask that he update the list of the doctors and health care facilities that have treated him for his uveitis.  Obtain these additional medical treatment records (those not already on file).  Enlist his assistance in obtaining these records, including by providing any necessary authorizations.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

*He must be specifically informed that he should submit the written opinion of any medical health care provider that has told him that his uveitis was either caused or aggravated by his motor vehicle accident and/or the service-connected low back disability he has as a consequence.  Also inform him that VA will assist him in obtaining this necessary opinion if he provides sufficient information to contact the doctor.

3.  Then determine whether there is new and material evidence to reopen this claim for uveitis as secondary to the service-connected low back disability.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

